Citation Nr: 1208426	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-17 792	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 40 percent prior to November 16, 2009, for grand mal epilepsy


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2011 rating decision, the RO assigned a higher 100 percent rating effective November 6, 2009, for the Veteran's service-connected grand mal epilepsy, for accrued benefits purposes only.  Thus, the issue on appeal is as stated on the title page of this decision.

The Board observes that, following the Veteran's death, his surviving spouse filed a motion for substitution on a VA Form 21-4138 which was date-stamped as received by the RO on February 26, 2010.  To date, however, the RO has not determined whether the Veteran's surviving spouse is an appropriate substitute claimant in this appeal.  Accordingly, the Board lacks jurisdiction over the issue of whether the Veteran's surviving spouse is an appropriate substitute claimant and this issue is referred to the RO for adjudication.  See VA Fast Letter 10-30 (Aug. 10, 2010).  



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1951 to January 1955.

2.	On February 4, 2010, VA was notified by the Veteran's surviving child that the Veteran died in January 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

As noted in the Introduction, following the Veteran's death in January 2010, his surviving spouse filed a motion for substitution on a VA Form 21-4138 which was date-stamped as received by the RO on February 26, 2010.  To date, however, the RO has not determined whether the Veteran's surviving spouse is an appropriate substitute claimant in this appeal.  Pursuant to VA Fast Letter 10-30, the RO is required to determine in the first instance whether the Veteran's surviving spouse is an appropriate substitute claimant.  See VA Fast Letter 10-30 (Aug. 10, 2010).


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


